                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

CLUBSPECIALISTS INTL., LLC,                             CIVIL NO. 5:16–CV–345–KKC
        Plaintiff,

v.                                                               JUDGMENT

KEENELAND ASSOCIATION, INC.,
        Defendant,


and


KEENELAND HOSPITALITY, LLC,

        Intervenor Defendant.



                                          *** *** ***

     In accordance with the Opinion and Order entered on May 2, 2018, (DE 94), and the

Opinion and Order entered contemporaneously with this Judgment, the Court hereby

ORDERS AND ADJUDGES as follows:

     (1) Plaintiff ClubSpecialists’ motion for summary judgment, (DE 83), is DENIED;

     (2) Defendant Keeneland Association and Intervenor Defendant Keeneland Hospitality’s

        motion for summary judgment, (DE 84), is GRANTED with respect to Counts I, II,

        and III of Plaintiff ClubSpecialists’ first amended complaint and to Counts II, III, and

        V of Intervenor Defendant’s second amended intervening counterclaim;

     (3) Defendant Keeneland Association and Intervenor Defendant Keeneland Hospitality’s

        motion for summary judgement, (DE 84), is DENIED with respect to Count I of

        Intervenor Defendant’s second amended intervening counterclaim;




                                               1
(4) Intervenor Defendant Keeneland Hospitality, LLC’s, motion for summary judgment

   on damages, (DE 97), is DENIED; and

(5) This Judgment is FINAL and APPEALABLE.

   Dated November 26, 2018.




                                      2
